DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 2/22/2022 has been entered. Claims 1-25 have been canceled. Claims 26-44 have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exceptions without significantly more. The claims recite certain methods of organizing human activity such as a fundamental economic practice, or mental processes. This judicial exception is not integrated into a practical application because the recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recites generic computer components, which are well-understood, routine, and conventional.

Revised Patent Subject Matter Eligibility Guidance
The USPTO has published revised guidance on the application of § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”). Under the Guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance, Step 2A, prong 1); and

(2)    additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (MPEP) § 2106.05(a)-(c), (e)-(h) (9th Ed., Rev. 08.2017, 2018)) (Guidance, Step 2A, prong 2).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do the Examiner then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. (Guidance (Step 2B)).



Evaluate Step 2A Prong One
(a) identify the specific limitation(s) in the claim that recites an abstract idea;  
(b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

	In TABLE 1 below, the Examiner identifies in italics the specific claim limitations that recite an abstract idea in representative claim 33.

TABLE 1


Independent Claim 33
Analysis Under Revised Guidance
A method comprising:

(a) collecting a first token, wherein the first token is generated by a first block of a distributed ledger
“collecting a first token” is an abstract idea, i.e., “a human activity”. A person can collect a token such as a currency, a ticket, a voucher, etc…
(b) claiming the first token based on determination that a first duration of time has expired;
“claiming the first token” is an abstract idea, i.e., an “a human activity”. A person can claim the token after a duration of time.
(c) spending the first token based on a determination that a second during of time has expired.
“spending the first token” is an abstract idea, i.e., a human activity. The person can spend the token after claiming it. 



In view of the above analysis, claim 33 recites an abstract idea under the Revised Guidance because the limitations (a) – (c) each recite certain methods of organizing human activity and/or a mental process. Independent claim 26 and 39 also recite an abstract idea because it includes similar limitations (a) – (c). Dependent claims 27-32, 34-38 and 40-44 also recite abstract idea because they include limitations (a) – (c) by virtue of their dependencies to claims 1, 14. 

Independent claims 26 further recites. Independent claim 39 further recites At least non-transitory one machine-readable storage medium comprising instructions that when executed by at least one processor”. However, theses corresponds to generic computer components.
Dependent claims 27-32, 34-38 and 40-44 further recites additional limitations. However, these limitations are also recite abstract idea, i.e., “certain methods of organizing human activity and/or a mental process” similar to the limitations of claims 26, 33 and 39 discussed above.  


Evaluate Step 2A Prong Two:
Evaluate whether the claim as a whole integrated the recited Judicial exception into a Practical Application of the exception. 

	Having determined that the claims recites a judicial exception, the analysis under the Guidance turns now to determining whether there are “additional element that integrate the judicial exception into a practical application”. The examiner determines whether the recited judicial exception is integrated into a practical application that exception by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.
	Claim 26 recites “An apparatus, comprising: memory to store instructions; and processing circuitry, coupled to the memory, operable to execute the instructions”, which are simply a generic computer component to store computer instructions, which causes a generic computer system to perform the operations recited in limitations (a)-(c).  Claim 26 further recites “wherein the first token is generated by a first block of a distributed ledger”. However, this limitation only indicates the source of the token, which could be generated using a generic computer component or a business entity. Claim 39 further recites “non-transitory computer readable medium” and “processor”. However, the “medium”, “processor” recited in the claim are so generically that is represents no more than mere generic computer component to apply the judicial exception on a computer. The recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. Guidance at 52 n.14 (“Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping.”) 
	 
Evaluate Step 2B:
Evaluate whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). The claim does not add any specific limitations beyond what is well-understood, routine, and conventional. Here, claims 26, 39 recite “memory”, “processing circuitry”, “non-transitory computer-readable medium”, “a processor” are mere generic computer components that are recited at a high level of generality, and, as disclosed in the specification, is also well-understood, routine, conventional activity when expressed at this high level of generality. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims do not provide an inventive concept (significantly more than the abstract idea) and is not eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28, 32, 34-35, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 27, 34, 40 recite the limitations "the transaction" and “the token certificate” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 28, 35, 41 recite the limitation "the transaction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recite the limitation “the token certificate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliss (US 2007/0300226 A1), hereinafter “Bliss”.

As per claim 26, Bliss teaches an apparatus comprising memory to store instructions; and processing circuitry, coupled to the memory operable to execute the instructions, that when executed, cause the processing circuitry to: 
“collect a first token, wherein the first token is generated by a first block of a distributed ledger” at [0011]-[0012] and Fig. 1;
(Bliss teaches a customer 100 entering the store takes a number ticket 110 from a dispenser 120)
“claim the first token based on a determination that a first duration of time has expired” at [0011]-[0012] and Fig.1;
(Bliss teaches the customer waits as a clerk 130 serves customer 140, 150 who arrived earlier. Eventually, the clerk 130 calls the number on the ticket 110 customer took when he arrived)
“spend the first token based on determination that a second duration of time has expired” at [0058].
(Bliss teaches the customer 100 is served after waiting a duration of time using the numbered ticket 110)

    PNG
    media_image1.png
    331
    935
    media_image1.png
    Greyscale


As per claim 27, Bliss teaches the apparatus of claim 26, wherein “the transaction is submitted to one or more validators in the distributed ledger to verify the token certificate” at [0011]-[0012] and Fig. 1
(Bliss teaches the clerk 130 verifies the numbered ticket 110 to ensure the customer having a ticket number being served)
	
As per claim 28, Bliss teaches the apparatus of claim 26, wherein “the token includes an indication of one or more of the following: (i) a verification that the first token exists, (ii) a verification that the first token was generated by the first block, (iii) a verification that the first token was claimed after the first duration of time, (iv) a verification that the transaction was submitted after the second duration of time, (v) a verification that the first token corresponds to a correct client, and (vi) a verification that the first token has not been previously used” at [0011]-[0012] and Fig. 1
(Bliss teaches the clerk 130 verifies the that customer is holding a valid numbered ticket 110)

	As per claim 29, Bliss teaches the apparatus of claim 26, wherein “the first duration of time is a time between a publication of the first block to the distributed ledger and a publication of a second block, immediately following the first block, to the distributed ledger” at [0011]-[0012] and Fig. 1
(Bliss teaches the wait time is the duration of time it takes to server the customer before the customer 100)

	As per claim 30, teaches the apparatus of claim 26, wherein “the second duration of time is equal to the first duration of time” at [0011]-[0012] and Fig. 1.
(Bliss teaches the wait time is the duration of time it takes to server the customer before the customer 100)
	
As per claim 31, Bliss teaches the apparatus of claim 26, wherein the distributed ledger is a blockchain ledger” at [0011]-[0022] and Fig. 1. 
(Bliss teaches the dispenser 120 includes hardware and software to generate the numbered tickets in ascending order)
	
As per claim 32, Bliss teaches the apparatus of claim 26, wherein “the memory further comprises a set of secure executable code, wherein the set of secure executable code, wherein executed by the processing circuitry, cause the processing circuitry to generate the token certificate” at [0011]-[0022] and Fig. 1
(Bliss teaches the dispenser 120 includes hardware and software to generate the numbered ticket)
	
	Claim 33-44 recite similar limitations as in claims 26-32 and are therefore rejected by the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 26-44 are rejected under 35 U.S.C. 103 as being unpatentable over Certain et al. (US 2017/0180254 A1), hereinafter “Certain”, and in view of Schiffman et al. (US 2021/0391992 A1), herein after “Schiffman”. 

As per claim 26, Certain teaches an apparatus comprising memory to store instructions; and processing circuitry, coupled to the memory operable to execute the instructions, that when executed, cause the processing circuitry to: 
“collect a first token, wherein the first token is generated by a first block of 
(Certain teaches a customer collects a token and places it in a bucket; the token is generated by a token issuer)
“claim the first token based on a determination that a first duration of time has expired” at [0058];
(Certain teaches the system waits for a duration of time until a sufficient number of tokens to be present in the token bucket)
“spend the first token based on determination that a second duration of time has expired” at [0058].
(Certain teaches the token can be redeemed by the customer to obtain an amount of work, such as to have an I/O request processed. When a request is received for a customer, a determination can be made whether there are enough tokens in the customer’s token bucket to enable the request to be processed at the current time. If not, information for the request can be queued and the system can wait for a sufficient number of tokens to be present in the respective token bucket. When there are sufficient number of tokens in the bucket, the request can be provided to an appropriate resource for processing)
	Certain does not explicitly teach “the first token is generated by a first block of a distributed ledger” as claimed. However, Schiffman teaches a method for issuing  authorization to a client to allow access to a service by generating a token by a first block of a distributed ledger and sending the generated token to a client at [0010]-[0016] and Figs. 1-5. Thus, it would have been obvious to one of ordinary skill in the art to combine Schiffman with Certain’s teaching, in order to “maintain a clear record of the authorizations which have been issued and control a client’s access to services in a secure and effective way”, as suggested by Schiffman at [0010].

As per claim 27, Certain and Schiffman teach the apparatus of claim 26 discussed above. Schiffman also teaches: wherein “the transaction is submitted to one or more validators in the distributed ledger to verify the token certificate” at [0026]-[0029], [0038]-[0045].

	As per claim 28, Certain and Schiffman teach the apparatus of claim 26 discussed above. Schiffman also teaches: wherein “the token includes an indication of one or more of the following: (i) a verification that the first token exists, (ii) a verification that the first token was generated by the first block, (iii) a verification that the first token was claimed after the first duration of time, (iv) a verification that the transaction was submitted after the second duration of time, (v) a verification that the first token corresponds to a correct client, and (vi) a verification that the first token has not been previously used” at [0026]-[0029], [0038]-[0045].

	As per claim 29, Certain and Schiffman teach the apparatus of claim 26 discussed above. Schiffman also teaches: wherein “the first duration of time is a time between a publication of the first block to the distributed ledger and a publication of a second block, immediately following the first block, to the distributed ledger” at [0030]-[0047]

	As per claim 30, Certain and Schiffman teach the apparatus of claim 26 discussed above. Certain also teaches: wherein “the second duration of time is equal to the first duration of time” at [0058].

	As per claim 31, Certain and Schiffman teach the apparatus of claim 26 discussed above. Schiffman also teaches:  wherein “the distributed ledger is a blockchain ledger” at [0030]-[0047].

	As per claim 32, Certain and Schiffman teaches the apparatus of claim 26 discussed above. Certain also teaches: wherein “the memory further comprises a set of secure executable code, wherein the set of secure executable code, wherein executed by the processing circuitry, cause the processing circuitry to generate the token certificate” at [0058].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 11, 243,977. Claims 1-19 of US Patent No. 11, 243,977 contain every element of claims 26-44 of the instant application and as such anticipate claims 26-44 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 6, 2022